RENEWABLE ENERGYAND POWER, INC.On August 8, 2016, Renewable Energy and Power, Inc.'s ("Renewable") counsel responded to Securities and Exchange Commission's ("SEC") comments, ACCESSION NUMBER: 0001477932-16-011676. Renewable acknowledges the following as it relates to the August 8, 2016 correspondence to the SEC: ·the company is responsible for the adequacy and accuracy of the disclosure in the filing·staff comments or changes to disclosure in response to staff comments do not foreclose the Commission from taking any action with respect to the filing; and·the company may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Renewable Energy and Power, Inc.Dated: August 16, 2016By:/s/ Donald MacIntyreDonald MacIntyreCEO and President
